 


109 HR 1189 IH: Personal Pictures Protection Act of 2005
U.S. House of Representatives
2005-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1189 
IN THE HOUSE OF REPRESENTATIVES 
 
March 9, 2005 
Mr. Green of Wisconsin introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 18, United States Code, to punish the placing of sexually explicit photographs on the Internet without the permission of the persons photographed. 
 
 
1.Short titleThis Act may be cited as the Personal Pictures Protection Act of 2005. 
2.Sexually explicit photographs on the Internet 
(a)In generalPart I of title 18, United States Code, is amended by inserting after chapter 79 the following: 
 
80Personal privacy 
 
Sec 
1631. Sexually explicit photographs on the Internet 
1631.Sexually explicit photographs on the InternetWhoever, with the intent to embarrass or cause emotional distress to another person places on a computer photographs of the sexually explicit conduct (as defined in section 2256) of that person so that such photographs are accessible on the Internet, without the permission of that other person, shall be fined under this title or imprisoned not more than 2 years, or both.. 
(b)Clerical amendmentThe table of chapters for part I of title 18, United States Code, is amended by inserting after the item relating to chapter 79 the following new item: 
 
 
80. Personal privacy. 
 
